Citation Nr: 1235712	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative changes of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and issued by the RO in Detroit, Michigan.

In December 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  He also provided testimony before the undersigned Acting Veterans Law Judge via videoconference in July 2012.  Transcripts of both hearings have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his degenerative changes of the spine, hearing loss, and tinnitus since service.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.
Degenerative Changes of the Back

The Board finds that a remand is required in order to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed degenerative changes of the thoracic and lumbar spine with limited motion.

The Veteran contends at his December 2010 hearing before a DRO that he sustained a superficial back contusion in service, and also injured his back by falling off of a ladder while working at a construction site after service.  See transcript, pp. 5-6.

At his July 2012 hearing before the undersigned, the Veteran reported that he injured his back in service by slipping and falling on his back on a corner of concrete.  See transcript, p. 4.  The Veteran reported that his back has continually gotten worse since the injury.  Id., p. 4.  He also stated that he has received treatment for his back from 1968 to the present.  Id., pp. 5-6.

The Veteran's service treatment records include an April 1966 record showing that he fell on a step, striking his low back.  The Veteran reported that his back was painful to bend and sore, and a clinician diagnosed a superficial M-5 contusion and recommended a return to duty.  In Reports of Medical Examination dated November 1964, April 1965, and October 1966, clinicians found that the Veteran's spine and other musculoskeletal systems were normal on evaluation.  In Reports of Medical History dated April 1965 and October 1966, the Veteran checked boxes indicating that he did not have, and had never had, arthritis or rheumatism, or a bone, joint, or other deformity.

VA provided the Veteran with a compensation and pension examination of his spine in October 2008.  The examiner, a physician, reviewed the claims file.  The Veteran reported that he fell off of a porch in service in 1966 and hit his back against the corner of a step; he further stated that he remained off work for two weeks.  The Veteran also reported having two back injuries after service, including one injury from falling off of a ladder.  Based on x-ray evidence, the examiner diagnosed the Veteran with degenerative changes of the thoracic and lumbar spine with limited motion.  The VA examiner opined that the Veteran's lower back disability is not related to the in-service lower back injury because "the [V]eteran is an overweight, 64 year-old man who also is complaining of pain in the knees and shoulders.  It appears that the conditions are more consistent with his age."

By contrast, in July 2012, the Veteran's treating primary care physician (Dr. R.M.) since the early 1980s wrote that the Veteran has severe "Degenerative Thoracic Spine Disease."  (Emphasis added.)  The physician wrote that, "Based upon my long association with [the Veteran] and our multiple discussions regarding his military duties, I do opine, with some degree of medical certainty that his current condition is related to both, his military service and the injury he sustained many years later."  (Emphasis added.)  Dr. R.M. related the Veteran's thoracic disorder to general "military duties" and a civilian back injury and not the documented in-service low back injury.  Nevertheless, the Board finds that this is pertinent evidence associated with the claims file after the October 2008 VA opinion was rendered.  Accordingly, the Board finds that the VA examiner should reconsider his opinion in light of the new evidence and provide an addendum.  

Bilateral Hearing Loss and Tinnitus

The Board finds that a remand is required in order to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.

The Veteran contends at his December 2010 hearing before a DRO that during service he was sent to inform the personnel in a tank with a 105 Howitzer to pull off from the firing line until radio communications could be restored, but the tank fired while he was on his way there-within 15 or 20 feet of the tank.  See transcript, pp. 2-3.  The Veteran reported that he did not seek treatment for his hearing loss and tinnitus in service because he was told that he would be alright.  Id., p. 3.  The Veteran also testified that he worked as a steam fitter after service, and that he used hearing protection when working with hammer drills and jack hammers.  Id., p. 5.  The Veteran stated that he got his hearing checked a long time after he left military service.  Id., p. 3.  He asserted that his tinnitus was also caused by his military service.  Id., p. 5.

At his July 2012 hearing before the undersigned, the Veteran again reported that he was exposed to the firing of a 105 Howitzer from a tank.  See transcript, pp. 9, 10-11.  The Veteran stated that he was 20 or 25 feet away from the tank when it fired, and that "The sound shock affect[ed] me as...it was ringing in my ears for a long time after that.  I still have problems with that."  Id., p. 9.  The Veteran noted that he did not seek medical treatment at that time because the officer in charge told him that it would get better in a few days.  Id., p. 9.  The Veteran also stated that, after service, he was comfortable when hearing the television at what had previously been a bothersomely loud volume to him.  Id., pp. 9, 12.  He also stated that he has experienced ringing in his ears since that incident in service.  Id., pp. 11-12.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of hearing loss or tinnitus.  In Reports of Medical History dated April 1965 and October 1966, the Veteran checked boxes indicating that he did not have, and had never had, ear trouble or running ears.  In Reports of Medical Examination dated November 1964, April 1965, and October 1966, the Veteran's audiometric readings were as follows:

Nov. 1964


HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
5 (20)
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
5 (20)
0 (10)
-5 (5)
0 (10)
5 (10)


Apr. 1965


HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
5 (20)
0 (10)
-5 (5)
-5 (5)
-5 (0)
LEFT
5 (20)
0 (10)
-5 (5)
0 (10)
5 (10)


Oct. 1966


HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
5 (20)
5 (15)
5 (15) 
N/A
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
N/A
5 (10)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

VA provided the Veteran with a compensation and pension examination of his hearing in October 2008.  The examiner, an audiologist, reviewed the claims file.  The Veteran reported that he was exposed to noise when a tank cannon unexpectedly fired from about 20 feet away from him while it was on the tank crew qualification line.  The Veteran also reported having occupational noise exposure from 38 years as a pipe-fitter, and recreational noise exposure from motorcycles and skeet shooting for about six months.  The Veteran stated that he experiences tinnitus "very infrequently," and is uncertain of the date and circumstances of its onset.  The Veteran had the following audiogram results:

Oct. 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
70
65
LEFT
15
15
30
75
70

The Veteran's speech recognition scores were 100 percent in the right ear, and 96 percent in the left ear.  The VA examiner diagnosed the Veteran with normal hearing through 2000 Hertz (Hz), precipitously sloping to a moderately-severe sensorineural hearing loss from 3000 - 8000 Hz (noise-induced pattern), greater in the left ear.  The VA examiner found that "When comparing the Induction and Separation audiological examinations there is no Standard threshold shift (STS) evident....Etiology of very infrequent tinnitus is deemed normally occurring.  Therefore, the [V]eteran's hearing loss and tinnitus are not caused by, or a result of military service noise exposure."

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, an addendum opinion should be obtained to address the question of whether any portion of the Veteran's current bilateral hearing loss and tinnitus are consistent with exposure to acoustic trauma, including on a delayed or latent onset theory of causation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his degenerative changes of the spine, hearing loss, and tinnitus since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Regardless of the response, obtain records pertaining to any treatment the Veteran received for the claimed disabilities from all treating VA facilities.

2.  After obtaining the records described above, the AMC/RO should return the October 2008 examination report and the claims file to the conducting VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion in light of additional pertinent evidence associated with the claims file since the prior opinion. 

The examiner must discuss the July 2012 opinion by Dr. R.M.  The examiner should again offer an opinion as to whether the Veteran's diagnosed degenerative changes of the thoracic and lumbar spine are at least as likely as not (50 percent or better probability) related to his military service, to include his documented April 1966 fall.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

A new VA examination is not warranted unless deemed so by the examiner.  If the examiner who drafted the October 2008 opinion is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's degenerative changes of the thoracolumbar spine should be provided.

3.  After obtaining the records described above, return the October 2008 examination report and the claims file to the conducting VA examiner (or a suitable substitute if that examiner is unavailable) for an addendum opinion regarding the Veteran's bilateral hearing loss and tinnitus that addresses a delayed/latent onset theory of entitlement.

The examiner is asked to address the following issues:

(A) Is any portion of the Veteran's current bilateral hearing loss and tinnitus consistent with exposure to acoustic trauma, including on a delayed or latent onset theory of causation?  In other words, is any portion of the Veteran's current hearing loss and tinnitus consistent with the results of noise exposure from a tank firing a 105 Howitzer approximately 20 feet away from the Veteran, particularly in light of his in-service audiogram results?

(B) Based on review of the claims file, and in consideration of the answers to the above questions, is it at least as likely as not (50 percent or greater probability) that any portion of current hearing loss and/or tinnitus is related to his military service, in particular to the Veteran's in-service noise exposure?

The examiner must explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A new VA examination is not warranted unless deemed so by the examiner.  If the examiner who drafted the October 2008 opinion is unavailable, and another examiner is unable to complete the addendum without conducting a new examination, then a new examination for the Veteran's bilateral hearing loss and tinnitus should be provided.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

